Citation Nr: 1109158	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  07-37 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly compensation (SMC) based on a need for regular aid and attendance or based on housebound status.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).
The Veteran served on active duty from February 1970 to February 1974, August 1974 to June 1983, and from October 1981 to June 1983.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of an April 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In April 2009, the Board remanded the case for additional development.  The Board denied the claim in June 2010.  Following that denial of SMC, the Veteran appealed the June 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  The Court issued a Memorandum Decision in December 2010 directing that the claim be readjudicated.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Court indicated, in its December 2010 Decision, that VA may not "rely" on the report of the December 2007 VA examination to deny the claim for SMC, since the Board Remanded the claim for further development in 2009 on the basis that the 2007 examination report was inadequate to adjudicate the claim.  Given the Court's stated reasoning in its December 2010 decision, the Board has no choice other than to Remand the claim for additional medical development.  The Board notes that the Court has explicitly stated that the findings of the 2009 VA examination alone are sufficient to constitute a preponderance of the evidence.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Veteran should be asked to identify the health care providers who are currently providing home health care services.  The Veteran should be asked to identify the providers who supervise or provide aid, attendance, daily assistance, assistance with required medical and other appointments outside his home, or assistance with other activities.  The Veteran should be afforded an opportunity to identify each non-VA health care provider.  

2.  The Veteran should be afforded the opportunity to submit or identify any additional evidence, of any type, that may be relevant to any of the claims on appeal.  

3.  The Veteran's VA clinical reports from July 2009 to the present should be obtained, including clinical records of medical and psychiatric care.  

4.  Request that the Social Security Administration provide any records from July 2009 to the present.  

5.  After assuring that development is complete, the Veteran should be afforded VA psychiatric examination.  The examiner should describe the effect the Veteran's service-connected posttraumatic stress disorder has on his ability to perform daily functions and/or his ability to protect himself from hazards and dangers incident to his daily environment.  The examiner should provide an opinion as to whether the Veteran is housebound.  The examiner should also comment on whether daily assistance of an attendant is needed, and, if such assistance is required, the examiner should describe the duties/functions of the attendant.  The claims file should be made available to the examiner for review in connection with the examination.  All indicated studies should be performed, and all findings reported in detail.

Specifically, the examiner should describe the extent to which functional impairment, solely as a result of service-connected PTSD, renders the Veteran unable to leave his home, other than to attend necessary medical appointments, or renders the Veteran susceptible to suicide, or renders the Veteran unable to perform daily self-care functions on a regular basis, or otherwise renders the Veteran permanently housebound.  The examiner should also comment on whether the Veteran is housebound solely as a result of his PTSD.

The rationale for any conclusion(s) reached should be provided.

6.  After the above development has been conducted, the claim for special monthly compensation based on housebound status or on the need for regular aid and attendance should be readjudicated.  If the benefit sought remains denied, the Veteran (and his representative, if he had obtained representation) should be issued a supplemental statement of the case (SSOC) which addresses actions taken since the issuance of the last SSOC.  The Veteran should be given the opportunity to respond, and the claim should thereafter be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



